                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03371-PAB-NRN

TEDDY T. PITTMAN,

Plaintiff,

v.

TIM KING,
GRETA SALAZAR,
SCOTT BAKER,
CITY OF AURORA,
LIEUTENANT BELL,
MATTHEW PEREZ,
PATRICE NIXON,
G. MAHR, JR.,
CITY & COUNTY OF DENVER, and
JOHN AND JANE DOES,

Defendants.


                     REPORT AND RECOMMENDATION ON
             DEFENDANTS’ MOTIONS TO DISMISS (Dkt. ##17, 18, 36, & 39)


N. REID NEUREITER
United States Magistrate Judge

        This case is before the Court pursuant to Orders (Dkt. ##17, 37, & 40) issued by

Chief Judge Philip A. Brimmer referring four motions:

     1. Defendants Lieutenant Joel Bell, Sergeant Glenn Mahr, Jr., Matthew Perez, and

        Patrice Nixon in their individual capacities’ (collectively, the “Individual Denver

        Defendants”) Motion to Dismiss Plaintiff’s Complaint (Dkt. #17);

     2. Defendant City and County of Denver (“Denver”) and the Individual Denver

        Defendants in their official capacities’ Motion to Dismiss (Dkt. #18);
     3. Defendant City of Aurora (“Aurora”) and Defendants Tim King, Greta Salazar,

         and Scott Baker (collectively, the “Individual Aurora Defendants”) in their official

         capacities’ Motion to Dismiss (Dkt. #36); and

     4. The Individual Aurora Defendants in their individual capacities’ Motion for Partial

         Dismissal (Dkt. #39).

         Plaintiff Teddy Pittman filed responses (Dkt. ##34, 44, & 49), 1 and the

Defendants filed replies (Dkt. ##43, 48, & 50). On April 20, 2021, The Court heard

argument on the subject motion. (See Dkt. #51.) The Court has taken judicial notice of

the Court’s file and considered the applicable Federal Rules of Civil Procedure and case

law. Now, being fully informed and for the reasons discussed below, it is

RECOMMENDED that the subject motions be GRANTED IN PART and DENIED IN

PART.

                                     BACKGROUND2

I. Mr. Pittman’s Complaint

         This lawsuit arises from a traffic stop that occurred on April 24, 2020. At about

4:30 that afternoon, Mr. Pittman was driving home from a friend’s house in Aurora when

he noticed he was being followed by multiple unmarked police vehicles. These vehicles

belonged to members of the FBI Rocky Mountain Safe Streets Task Force (the “Task

Force”). Mr. Pittman had no outstanding warrants and had not committed any crime. He

believes that Task Force members were harassing him due, at least in part, to his then-


1   Mr. Pittman did not file a response to Denver’s Motion to Dismiss.
2 Unless otherwise noted, all allegations are taken from Mr. Pittman’s Complaint (Dkt.
#1) and are presumed to be true for the purposes of this motion to dismiss. All citations
to docketed materials are to the page number in the CM/ECF header, which sometimes
differs from a document’s internal pagination.


                                               2
pending litigation against City of Aurora and Aurora Police Department (“APD”)

officers.3

       The Task Force members followed Mr. Pittman for about 10 miles before finally

pulling him over. Task Force members converged on Mr. Pittman’s truck, guns drawn,

and Defendant Salazar ordered him to get out, lay flat on the ground, and crawl towards

her. Mr. Pittman complied. Defendants Baker and Perez approached the vehicle and

saw no passengers, weapons, or evidence of criminal activity. Defendant Salazar put

handcuffs on Mr. Pittman and performed a pat down search of his body. Nothing was

found. Defendant Perez asked Mr. Pittman if he had a gun in the vehicle, which Mr.

Pittman denied, and took his identification to check for warrants, which came back clear.

       In the meantime, Defendant Baker had returned to the vehicle and exclaimed

that a gun was in a Crown Royal bag on the driver side door. Mr. Pittman knew this was

false because that bag only contained change. Defendants King and Baker leaned into

the truck and moved the Crown Royal bag, confirming that it did not contain a gun. Mr.

Pittman refused to give Defendant Baker permission to search the truck. Because Mr.

Pittman was allegedly driving under suspension, he told Defendant Baker to release the

vehicle to his girlfriend, who was present at the scene. Defendants Bell, Baker, and King

searched the vehicle anyway. No drugs, guns, or evidence of a crime were found in Mr.

Pittman’s vehicle.

       Although Defendant King told Mr. Pittman that they were going to tow his truck,

after about an hour, Mr. Pittman was allowed to leave, and the vehicle was released to



3See Pittman v. City of Aurora et al., 19-cv-01947-PAB-NRN (D. Colo), and Pittman v.
City of Aurora et al., 19-cv-02209-PAB-NRN (D. Colo.). Both cases have recently
settled.


                                           3
his girlfriend. During that hour, he was searched on three separate occasions, and when

he was not being searched, he was forced to sit on the ground with his hands cuffed

behind his back. When he demanded an explanation from the officers, he was told that

they believed a fugitive wanted for robbery was in his vehicle because the fugitive’s cell

phone was ringing in it. 4 However, Mr. Pittman claims that the officers knew, because

they had surveilling him for hours before the actual stop, that no one was in the vehicle

with him.

        Defendant Salazar cited Mr. Pittman for an illegal turn and driving under

suspension. Those charges were later dismissed. Mr. Pittman filed administrative

complaints with the APD and the Denver Police Department (“DPD”). No action was

taken by either department as to any of the officers.

        Mr. Pittman asserts six claims for relief pursuant to 42 U.S.C. § 1983 against all

Defendants, in their individual and official capacities.

    •   Claim One is brought pursuant to the Fourth Amendment for violating Mr.

        Pittman’s right to be free from unreasonable searches and seizures of his

        person.

    •   Claim Two is brought pursuant to the Fourth Amendment for violating Mr.

        Pittman’s right to be free from unreasonable searches and seizures of his

        vehicle.

    •   Claim Three is a Fourth Amendment wrongful detention claim.




4The Complaint states that Mr. Pittman was told the cell phone was “ringing” in his
vehicle. The Individual Denver Defendants say that the phone was “pinging” in the
vehicle. The latter makes more sense, but this discrepancy does not affect the Court’s
analysis.


                                              4
   •   Claim Four is a Fourth Amendment excessive force claim.

   •   Claim Five is a Fourteenth Amendment excessive force claim.

   •   Claim Six is a Fourteenth Amendment equal protection claim.

                                   LEGAL STANDARDS

I. Pro Se Litigants

       Mr. Pittman proceeds pro se. Accordingly, the Court “review[s] his pleadings and

other papers liberally and hold[s] them to a less stringent standard than those drafted by

attorneys.” Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations

omitted). However, a pro se litigant’s “conclusory allegations without supporting factual

averments are insufficient to state a claim upon which relief can be based.” Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A court may not assume that a plaintiff

can prove facts that have not been alleged, or that a defendant has violated laws in

ways that a plaintiff has not alleged. Associated Gen. Contractors of Cal., Inc. v. Cal.

State Council of Carpenters, 459 U.S. 519, 526 (1983); see also Whitney v. New

Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997) (the court may not “supply additional

factual allegations to round out a plaintiff’s complaint”); Drake v. City of Fort Collins, 927

F.2d 1156, 1159 (10th Cir. 1991) (the court may not “construct arguments or theories for

the plaintiff in the absence of any discussion of those issues”). A plaintiff’s pro se status

does not entitle him to an application of different rules. See Montoya v. Chao, 296 F.3d

952, 957 (10th Cir. 2002).

II. Motion to Dismiss Under Rule 12(b)(6)

       Rule 12(b)(6) provides that a defendant may move to dismiss a claim for “failure

to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “The court’s




                                              5
function on a Rule 12(b)(6) motion is not to weigh potential evidence that the parties

might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start, Inc.,

336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation marks omitted).

       “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

allegations are true and construes them in the light most favorable to the plaintiff.” Hall,

935 F.2d at 1198. “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)). Plausibility, in the context of a motion to dismiss, means that the

plaintiff pleaded facts which allow “the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The Iqbal evaluation requires two

prongs of analysis. First, the Court identifies “the allegations in the complaint that are

not entitled to the assumption of truth,” that is, those allegations which are legal

conclusions, bare assertions, or merely conclusory. Id. at 679–81. Second, the Court

considers the factual allegations “to determine if they plausibly suggest an entitlement to

relief.” Id. at 681. If the allegations state a plausible claim for relief, such claim survives

the motion to dismiss. Id. at 679.

       However, the Court need not accept conclusory allegations without supporting

factual averments. Southern Disposal, Inc., v. Texas Waste, 161 F.3d 1259, 1262 (10th

Cir. 1998). “[T]he tenet that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,




                                               6
556 U.S. at 678. Moreover, “[a] pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’ Nor does the

complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. (citation omitted). “Where a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of ‘entitlement to relief.’” Id. (citation omitted).

III. Section 1983 and Qualified Immunity

       42 U.S.C. § 1983 provides that “[e]very person who, under color of any statute . .

. subjects, or causes to be subjected, any citizen of the United States . . . to the

deprivation of any rights, privileges, or immunities secured by the Constitution and laws,

shall be liable to the party injured.” Section 1983 creates a “species of tort liability” that

provides relief to persons deprived of rights secured to them by the Constitution. Carey

v. Piphus, 435 U.S. 247, 253 (1978) (quotations omitted).

       In suits brought against officials in their individual capacities, officials may raise

the defense of qualified immunity. Kentucky v. Graham, 473 U.S. 159, 166–67 (1985).

The doctrine of qualified immunity protects government officials from individual liability

in the course of performing their duties so long as their conduct does not violate clearly

established constitutional or statutory rights. Washington v. Unified Gov’t of Wyandotte

Cty., 847 F.3d 1192, 1197 (10th Cir. 2017). Once a defendant has asserted a defense

of qualified immunity, the burden shifts to the plaintiff who must establish that (1) the

defendant violated a right, and (2) the right was clearly established. Puller v. Baca, 781

F.3d 1190, 1196 (10th Cir. 2015). A right is clearly established “when a Supreme Court

or Tenth Circuit decision is on point, or if the clearly established weight of authority from




                                                  7
other courts shows that the right must be as the plaintiff maintains.” Washington, 847

F.3d at 1197 (quoting Thomas v. Kaven, 765 F.3d 1183, 1194 (10th Cir. 2014) (internal

quotation marks omitted)).

       A qualified immunity defense may be asserted in a Rule 12(b)(6) motion,

although a motion for summary judgment under Rule 56 is the more common vehicle for

asserting such defenses. See Peterson v. Jensen, 371 F.3d 1199, 1202 (10th Cir.

2004). In asserting a qualified immunity defense in their Rule 12(b)(6) motion,

Defendants have set a higher bar for themselves; “a district court should not dismiss a

complaint for failure to state a claim unless it appears beyond doubt that the plaintiff can

prove no set of facts in support of his claim which would entitle him to relief.” Jensen,

371 F.3d at 1202 (internal quotations and citations omitted). In sum, asserting a defense

of qualified immunity shifts the burden to the plaintiff, but doing so in the context of a

12(b)(6) motion materially lessens that burden.

                                         ANALYSIS

I. Official Capacity Claims

       Mr. Pittman asserts claims against both the Individual Aurora and Denver

Defendants in their official capacities and the cities of Aurora and Denver. “[A] section

1983 suit against a municipality and a suit against a municipal official acting in his or her

official capacity are the same.” Stuart v. Jackson, 24 F. App’x. 943, 956 (10th Cir. 2001)

(quoting Myers v. Okla. Cty. Bd. of Cty. Comm’rs, 151 F.3d 1313, 1316 n.2 (10th Cir.

1998)). Accordingly, where a plaintiff sues both the municipality and municipal official in

an official capacity under the same theory of recovery, courts have dismissed the official

capacity claim as “duplicative” or “redundant” of the claim against the municipal entity.




                                              8
See Leadholm v. City of Commerce City, No. 16-cv-02786-MEH, 2017 WL 1862313, at

*5 (D. Colo. May 9, 2017). The official capacity claims against the Individual Defendants

should be dismissed.

II. Individual Capacity Claims

       a. The Individual Aurora Defendants

       The Individual Aurora Defendants seek dismissal of Mr. Pittman’s equal

protection claim.5 In Whren v. United States, 517 U.S. 806 (1996), the Supreme Court

held that claims asserting selective enforcement of a law on the basis of race are

properly brought under the Equal Protection Clause. 517 U.S. at 813. The fundamental

guarantee of the Equal Protection Clause is that “all persons similarly situated shall be

treated alike.” City of Cleburne v. Cleburne Living Center, 473 U.S. 432, 439 (1985). To

adequately plead an equal protection claim, Mr. Pittman must allege facts that

Defendants treated him differently from others similarly situated. Id. “Individuals are

‘similarly situated’ only if they are alike ‘in all relevant respects.’” Requena v. Roberts,

893 F.3d 1195, 1210 (10th Cir. 2018) (quoting Coal. for Equal Rights, Inc. v. Ritter, 517

F.3d 1195, 1199 (10th Cir. 2008)). To state a claim of racially selective law

enforcement, Mr. Pittman also must demonstrate that Defendants’ actions had a

“discriminatory effect and were motivated by a discriminatory purpose.” Marshall v.

Columbia Lea Reg’l Hosp., 345 F.3d 1157, 1168 (10th Cir. 2003). “The discriminatory

purpose need not be the only purpose, but it must be a motivating factor in the

decision.” Id. “[T]here need not be direct evidence of discriminatory purpose;



5 The Individual Aurora Defendants filed an Answer (Dkt. #38) to Mr. Pittman’s claims
relating to the allegedly unconstitutional searches, wrongful detention, and excessive
force.


                                              9
discriminatory purpose can be shown with purely circumstantial evidence.” Blackwell v.

Strain, 496 F. App’x 836, 844 (10th Cir. 2012).

       At this early stage of litigation, the Court finds that Mr. Pittman has stated a

Fourteenth Amendment claim against the Individual Aurora Defendants. Mr. Pittman

has adequately alleged that the initial stop was racially motivated, at least in regard to

Defendant King. He claims that Defendant King had seen him earlier in the night and

the two were familiar with each other, so Defendant King knew Mr. Pittman was African

American. Mr. Pittman alleges that Defendant King then surveilled Mr. Pittman as he

drove around town and did not observe anyone getting into or out of his vehicle, so the

officers’ later explanation for stopping him—that a fugitive wanted for robbery was in the

vehicle—was a deliberate falsehood. Defendant King eventually ordered Defendant

Baker to conduct first a routine, and then a felony traffic stop, before Mr. Pittman was

observed breaking any traffic laws. Defendant Baker, in turn, instructed Defendant

Salazar to make the stop, and she pulled Mr. Pittman over for making an illegal turn,

which Mr. Pittman denies doing. The citations for driving under suspension and making

an illegal turn were later dismissed. Accepting these allegations as true, Mr. Pittman

plausibly alleges that the decision to pull him over was pretextual. See Marshall, 345

F.3d at 1169 (plaintiff’s testimony that he did not commit a traffic violation evidence of

pretext).

       Mr. Pittman also claims that he was detained, searched, and subjected to

excessive force due to his race. Once he was pulled over and ordered out of the car,

Defendants Salazar and Baker were aware of Mr. Pittman’s race. They and the officers

drew their guns on him, although he had only been stopped for making an illegal turn.




                                             10
Defendant Salazar’s search of Mr. Pittman’s person turned up no drugs or evidence of a

crime. Defendant Salazar also confirmed that Mr. Pittman had no outstanding warrants

and was told by another officer that “he wasn’t their target.” Moreover, according to Mr.

Pittman, Defendant Baker confirmed that there were no other passengers in the vehicle.

But Mr. Pittman was not permitted to leave. Instead, Defendant Baker, under the pretext

of seeing a gun in the Crown Royal bag, conducted an illegal search of the vehicle,

aided by Defendants King and Bell. Mr. Pittman was ultimately detained for more than

an hour. The Court cannot say that Mr. Pittman’s claim that this would not happen to a

non-African American driver is implausible. The right not to be subjected to racially

selective law enforcement is clearly established. Marshall, 345 F.3d at 1167.

       The Complaint also sets forth demographic data Mr. Pittman argues supports his

equal protection claim that shows that the APD targets African Americans and subjects

them to disproportionate use of force, both in terms of incidence and severity. Statistical

evidence can be used to show selective law enforcement practices. See id, 345 F.3d at

1168. While “‘such evidence alone is rarely enough to show discriminatory purpose’ . . .

[because] to prove an Equal Protection Clause claim, plaintiffs ‘must prove that the

decisionmakers in his case acted with discriminatory purpose,’” Handy v. Fisher, No.

18-cv-00789-RBJ-SKC, 2019 WL 1375677, at *4 (D. Colo. Mar. 27, 2019) (quoting

Blackwell, 496 F. App’x at 840), the Court finds that that Mr. Pittman’s Complaint

alleges enough discriminatory intent on the part of the Individual Aurora Defendants for

his Fourteenth Amendment claim to survive an effort to dismiss under Rule 12(b)(6).

       b. The Individual Denver Defendants




                                            11
       The Individual Denver Defendants argue that they are entitled to qualified

immunity on all six of Mr. Pittman’s claims for relief. The Court will address each in turn,

but, as an initial matter, Mr. Pittman’s response (Dkt. #34) cites exhibits in the form of

Defendants Baker and Salazar’s body worn cameras (“BWC”), a police radio recording,

and various law enforcement records. (See Dkt. ##34-1 & 35.) He claims this evidence

rebuts the Individual Denver Defendants’ assertion that they were assisting the APD

officers who initiated the stop. The Court will not consider Mr. Pittman’s new allegations

or the attached exhibits. Mr. Pittman cannot amend his complaint by adding factual

allegations in response to a motion to dismiss. See Car Carriers, Inc. v. Ford Motor Co.,

745 F.2d 1101, 1107 (7th Cir. 1984) (holding that “it is axiomatic that the complaint may

not be amended by the briefs in opposition to a motion to dismiss”) (citations omitted).

The Court is therefore limited to assessing the legal sufficiency of the allegations

contained within the four corners of the Complaint.

       The Court will next turn to the six claims for relief.

              i. Unlawful Detention Under the Fourth Amendment

       The Individual Denver Defendants argue that Mr. Pittman’s Fourth Amendment

unlawful detention claim should be dismissed because they had probable cause to

arrest Mr. Pittman. The Court cannot agree.

       The Fourth Amendment provides that the “right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures . . .

shall not be violated.” U.S. Const. amend. IV. A warrantless arrest is permissible when

an officer “has probable cause to believe that a person committed a crime.” Romero v.

Fay, 45 F.3d 1472, 1476 (10th Cir. 1995). An arrest is distinguished by the involuntary,




                                              12
“highly intrusive” nature of the encounter. Oliver v. Woods, 209 F.3d 1179, 1186 (10th

Cir. 2000). “[T]he use of firearms, handcuffs, and other forceful techniques” generally

exceed the scope of an investigative detention and enter the realm of an arrest. United

States v. Melendez–Garcia, 28 F.3d 1046, 1052 (10th Cir.1994). “Probable cause to

arrest exists only when the facts and circumstances within the officers’ knowledge, and

of which they have reasonably trustworthy information, are sufficient in themselves to

warrant a man of reasonable caution in the belief that an offense has been or is being

committed.” United States v. Valenzuela, 365 F.3d 892, 896 (10th Cir. 2004) (internal

quotation marks omitted). Probable cause is an objective standard; the question is

“whether an objectively reasonable officer could conclude that the historical facts at the

time of the arrest amount to probable cause.” Cortez v. McCauley, 478 F.3d 1108, 1116

(10th Cir. 2007). “Probable cause is based on the totality of the circumstances, and

requires reasonably trustworthy information that would lead a reasonable officer to

believe that the person about to be arrested has committed or is about to commit a

crime.” Id.

       “Police officers are entitled to rely upon information relayed to them by other

officers in determining whether there is reasonable suspicion to justify an investigative

detention or probable cause to arrest.” Oliver, 209 F.3d at 1190. “An officer who is

called to the scene to conduct a search incident to arrest is not required to reevaluate

the arresting officer’s probable cause determination in order to protect herself from

personal liability.” Baptiste v. J.C. Penney Co., 147 F.3d 1252, 1260 (10th Cir. 1998);

see also Whiteley v. Warden, 401 U.S. 560, 568 (1971) (“[P]olice officers called upon to

aid other officers in executing arrest warrants are entitled to assume that the officers




                                            13
requesting aid offered the magistrate the information requisite to support an

independent judicial assessment of probable cause.”). Thus, “a police officer who acts

‘in reliance on what proves to be the flawed conclusions of a fellow police officer’ may

nonetheless be entitled to qualified immunity as long as the officer’s reliance was

‘objectively reasonable.’” Baptiste, 147 F.3d at 1260 (quoting Rogers v. Powell, 120

F.3d 446, 455 (3d Cir. 1997)). That reliance must be in good faith, however; it “does not

protect deliberate, reckless, or grossly negligent reliance on the flawed conclusions of a

fellow officer.” Felders ex rel. Smedley v. Malcom, 755 F.3d 870, 882 (10th Cir. 2014)

       Here, the Individual Denver Defendants argue that they relied on the APD

officers’ initial determination to pull Mr. Pittman over because they were alerted to the

presence of a cell phone of a fugitive wanted for robbery in Mr. Pittman’s vehicle.

However, this is not precisely what Mr. Pittman alleges. Instead, he claims that it was

only after the stop finished, in response to his demand for an explanation as to why he

was pulled over, that an unidentified Task Force member explained that it was because

of the alleged wanted fugitive. Prior to that, during the actual stop, none of the individual

Defendants asked Mr. Pittman about the alleged fugitive or the cell phone. Instead, Mr.

Pittman alleges that Defendants Perez and Baker discussed the charge of Possession

of a Weapon by a Previous Offender before any of the searches took place. Once

officers confirmed that there was no one else in the car, Defendant Perez then asked

Mr. Pittman if there was a gun in the vehicle, which Mr. Pittman denied, and, after

confirming that his ID checked out, Defendant Perez told Defendant Baker that “he

wasn’t their target.” This supports an inference that the purported fugitive was not the

real reason for the stop, but only a post hoc justification. It also implies that it was the




                                              14
DPD, or the Task Force as a unit, as opposed to solely the APD, that was the

motivating force behind the stop.

       Similarly, the Individual Denver Defendants cannot rely on the APD officers’

determination the Mr. Pittman was driving under restraint because his driver’s license

was suspended. The Complaint does not allege that any APD officer informed those

present at the scene, including Mr. Pittman and the DPD officers, that Mr. Pittman’s

license was suspended. Mr. Pittman only alleges that “[i]n an attempt to cover up the

misconduct, Defendant King told Defendant Salazar to give Plaintiff false charges for

making an illegal turn and driving under suspicion.” Under these circumstances, and at

this stage in the case, the “good faith defense” does not defeat Mr. Pittman’s unlawful

detention/seizure claims.

              ii. Unlawful Search of Mr. Pittman Under the Fourth Amendment

       Mr. Pittman alleges that Defendant Bell unlawfully searched his person for

several minutes, and that Defendants Perez, Nixon, and Mahr “actively participated in

the unlawful search by drawing their weapons and helping [the other Defendants]

remove Plaintiff from the vehicle to search his person.” (Dkt. #1 at 16, ¶¶ 108–09.)

       The Individual Denver Defendants argue that the Complaint fails to allege the

personal participation of any officer but Defendant Bell, and that Defendant Bell

permissibly searched Mr. Pittman incident to a lawful arrest. As to the former argument,

as discussed above, Mr. Pittman has alleged that his arrest was not lawful, and “[w]hile

police officers may conduct a warrantless search of an individual’s personal property if

the search is incident to a lawful custodial arrest, officers lacking probable cause to

arrest a suspect necessarily lack probable cause to conduct a search incident to that




                                             15
arrest.” United States v. Valentine, 539 F.3d 88, 96 (2d Cir. 2008) (citing New York v.

Belton, 453 U.S. 454, 460 (1981)).

       Mr. Pittman also claims that Defendants Perez, Nixon, and Mahr can be liable

because they failed to intervene and stop Defendants Bell, King, and Salazar from

searching him. Generally, to hold a government official individually liable under § 1983,

the plaintiff must establish that the defendant had personal involvement in the alleged

constitutional violation. Brown v. Montoya, 662 F.3d 1152, 1163 (10th Cir. 2011). In

other words, there must be an affirmative link between the constitutional deprivation and

the defendant’s personal participation. See Gallagher v. Shelton, 587 F.3d 1063, 1069

(10th Cir. 2009) (citing Green v. Branson, 108 F.3d 1296, 1302 (10th Cir. 1997)).

Without an allegation of personal participation, a plaintiff does not state a claim for relief.

However, as the Court explained in Mr. Pittman’s other cases, the failure to intervene in

another officer’s unconstitutional conduct may be sufficient to show personal

participation. See Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008) (“An officer

who fails to intervene to prevent a fellow officer’s excessive use of force may be liable

under § 1983.”). The Tenth Circuit has held that is “clearly established”

       that all law enforcement officials have an affirmative duty to intervene to
       protect the constitutional rights of citizens from infringement by other law
       enforcement officers in their presence. An officer who fails to intercede is
       liable for the preventable harm caused by the actions of the other officers
       where that officer observes or has reason to know: (1) that excessive force
       is being used, (2) that a citizen has been unjustifiably arrested, or (3) that
       any constitutional violation has been committed by a law enforcement
       official. In order for liability to attach, there must have been a realistic
       opportunity to intervene to prevent the harm from occurring. Whether an
       officer had sufficient time to intercede or was capable of preventing the
       harm being caused by another officer is an issue of fact for the jury unless,
       considering all the evidence, a reasonable jury could not possibly conclude
       otherwise.




                                              16
Vondrak v. City of Las Cruces, 535 F.3d 1198, 1210 (10th Cir. 2008) (quoting Anderson

v. Branen, 17 F.3d 552, 557 (2d Cir. 1994)).

       Here, Mr. Pittman alleges that Defendants Perez, Nixon, and Mahr were present

at the scene, and it is plausible that they saw and heard what the officers were saying to

each other and to Mr. Pittman. When Defendants King and Bell searched Mr. Pittman a

third time, it was after Mr. Pittman’s identification was checked and cleared; after his car

was searched, over Mr. Pittman’s objections; after Defendant Perez confirmed out loud

that Mr. Pittman was not their target; and no drugs, weapons, or other evidence that a

crime had been committed were found. Mr. Pittman plausibly alleges that Defendants

Perez, Nixon, and Mahr had sufficient time to intervene and stop at least this last

search. Accordingly, they are not entitled to qualified immunity on this Fourth

Amendment claim. See Vondrak, 535 F.3d at 1210 (“[G]iven Krause’s close proximity to

the initial handcuffing, and his presence immediately thereafter, the district court was

correct in denying qualified immunity to Krause on the excessive force claim.”).

              iii. Unlawful Search of Vehicle Under the Fourth Amendment

       A search of a vehicle without probable cause violates the Fourth Amendment.

United States v. Ludwig, 641 F.3d 1243, 1250 (10th Cir. 2011). Probable cause to

search a vehicle is “established if, under the totality of the circumstances, there is a fair

probability that the car contains contraband or evidence.” United States v. Chavez, 534

F.3d 1338, 1344 (10th Cir. 2008); see also Fla. v. Harris, 568 U.S. 237, 243 (2013) (“A

police officer has probable cause to conduct a search when the facts available to him

would warrant a person of reasonable caution in the belief that contraband or evidence

of a crime is present.” (citations and internal quotation marks omitted)). Probable cause




                                              17
does not “require the suspect’s guilt to be ‘more likely true than false.’ Instead, the

relevant question is whether a ‘substantial probability’ existed that the suspect

committed the crime, requiring something ‘more than a bare suspicion.’” Kerns v. Bader,

663 F.3d 1173, 1188 (10th Cir. 2011) (citations omitted). “[O]fficers must consider the

totality of the evidence known to them when considering probable cause, and in cases

where they have both inculpatory and exculpatory evidence they must not ignore the

exculpatory evidence in order to find probable cause.” Williams ex rel. Allen v.

Cambridge Bd. of Educ., 370 F.3d 630, 637 (6th Cir. 2004).

       Officers can also conduct a protective search of a vehicle’s passenger

compartment for weapons during an investigative detention when officers have a

reasonable belief that a suspect poses a danger. United States v. Dennison, 410 F.3d

1203, 1210 (10th Cir. 2005). “Traffic stops are potentially violent encounters and,

therefore, if appropriate facts exist to justify an officer’s concern, a search may be

justified by safety considerations.” United States v. Chambers, 383 F. App’x 719, 721

(10th Cir. 2010).

       The Complaint describes two searches of Mr. Pittman’s vehicle. First, after

Defendant Baker stated he saw a gun inside a bag on the driver-side floor, Defendant

King reached in and moved the bag, confirming that it did not contain a weapon. This

search was arguably justifiable on officer safety grounds. (It is notable, however, that

Defendants do not appear to have been concerned whether the vehicle contained

evidence in the form of the fugitive’s cell phone.) But a second search was performed

by Defendant Bell and Perez—even after they knew, in Defendant Perez’s words, that

Mr. Pittman was not their target—under what Mr. Pittman describes as “the guise of an




                                             18
inventory search.” Dkt. #1 at 11, ¶ 64. An inventory search “must not be a ruse for a

general rummaging in order to discover incriminating evidence,” Fla. v. Wells, 495 U.S.

1, 4 (1990), which is what Mr. Pittman alleges here. (See Dkt. #1 at 12, ¶ 73

(“Defendants weren’t taking inventory of the contents of the vehicle, although there was

a lot of valuable property in the vehicle, including money, because their only concern

was to search the vehicle for drugs and guns.”).) Defendants Bell and Perez’s allegedly

indiscriminate search of Mr. Pittman’s vehicle belie their contention that they were

performing an inventory search, relying on APD’s decision to tow the car. And Mr.

Pittman plausibly alleges that Defendants Nixon and Mahr failed to intervene to stop this

second, allegedly unconstitutional search. This claim should not be dismissed on a

Rule 12(b)(6) motion.

              iv. Excessive Force Under the Fourth Amendment

       In assessing an excessive force claim under the Fourth Amendment, “the

question is whether the officers’ actions are objectively reasonable in light of the facts

and circumstances confronting them, without regard to their underlying intent or

motivation.” Graham v. Connor, 490 U.S. 386, 397 (1989) (internal quotation marks

omitted). The inquiry “requires careful attention to the facts and circumstances of each

particular case, including the severity of the crime at issue, whether the suspect poses

an immediate threat to the safety of the officers or others, and whether he is actively

resisting arrest or attempting to evade arrest by flight.” Id. at 396. It must also “allow[ ]

for the fact that police officers are often forced to make split-second judgments—in

circumstances that are tense, uncertain, and rapidly evolving—about the amount of

force that is necessary in a particular situation.” Id. at 396–97.




                                              19
       Mr. Pittman alleges that when he was pulled over, all the Defendants converged

on Plaintiff’s vehicle with their weapons drawn and pointed directly at him. In Holland ex

rel. Overdorff v. Harrington, the Tenth Circuit established that “the display of weapons,

and the pointing of firearms directly at persons inescapably involves the immediate

threat of deadly force” and may violate the Fourth Amendment if done unreasonably or

excessively. 268 F.3d 1179, 1192 (10th Cir. 2001). The Holland court found that

continuing to point a loaded firearm at a person who has submitted to the authority of

the officer and who otherwise poses no reasonable danger violates the Fourth

Amendment. Id. at 1193. By contrast, an officer in that scenario “may simply hold[ ] the

weapon in a fashion ready for immediate use.” Id.

       In Henry v. Storey, 658 F.3d 1235 (10th Cir. 2011), the plaintiff, who had

complied with all orders from the police and had not committed any traffic offense, was

confronted with “six guns aimed at him” when he exited his vehicle during a traffic stop.

658 F.3d at 1238. The Tenth Circuit stated that, even assuming the defendant had his

gun pointed at the plaintiff, this “use of force was not excessive under the facts known to

him at the time.” Id. at 1239.

              Viewing the facts from a reasonable officer’s point of view, Officer
       Storey did not use excessive force by pointing his weapon at Mr. Henry.
       Officer Storey had probable cause to believe Mr. Henry had stolen a vehicle,
       a felony. Officer Storey could reasonably conclude that the driver posed an
       immediate threat to the safety of the officers and the public—a driver caught
       with a stolen vehicle has strong incentive to evade arrest, given the
       seriousness of the crime. Further, the means of evading arrest were close
       at hand: the driver was in the vehicle with the engine running. The incident
       took place late at night, within Albuquerque city limits. Any resulting chase
       could place the officers and the public at risk. Although Mr. Henry was not
       actively resisting or evading arrest by flight, under the circumstances the
       amount of force used by Officer Storey was reasonable. To conclude
       otherwise would merely second-guess an officer’s on-the-ground decision
       using the benefit of 20/20 hindsight.



                                            20
Id. (citation omitted).

       The facts in Henry are distinguishable from those contained in Mr. Pittman’s

Complaint. The most significant difference is the severity of the alleged crime involved.

Mr. Pittman alleges he was pulled over for making an illegal turn (which he denies

doing) and cited for driving under suspension, which is a much less severe crime than

driving a stolen vehicle. Mr. Pittman has plausibly alleged that the fugitive story was

concocted as a “ruse” to cover-up Defendants’ illegal search and seizure.

       A second important difference is that Henry was decided on a motion for

judgment as a matter of law after a trial was held. On a Rule 12(b)(6) motion, on the

other hand, the Court only looks at Mr. Pittman’s well-pled allegations.

       Magistrate Judge Michael E. Hegarty examined the applicable Tenth Circuit

authority in this type of excessive force case in Boyd v. Montezuma Cty. Sheriff’s Off.,

No. 15-cv-00101-MEH, 2015 WL 2329119 (D. Colo. May 12, 2015), and concluded as

follows:

              What is clear to me after reading these cases is that the Tenth Circuit
       decided, prior to the facts in this case, that (1) a law enforcement officer’s
       pointing of a gun at someone might, without more, constitute excessive
       force; (2) the determination of excessive force depends on the factual
       circumstances of the gun-pointing conduct; and (3) those circumstances
       include, at the very least, the seriousness of the alleged criminal offense at
       issue in the stop, whether the plaintiff is a suspect or bystander, whether
       there was a threat to pull the trigger, how long the officer had his or her gun
       “trained” on the plaintiff, and whether the gun was pointed longer than
       necessary (e.g., continuing the pointing after the situation was under
       control).

2015 WL 2329119, at *5. The Court agrees with Judge Hegarty that “[t]his is a fact-

intensive inquiry, inappropriate for determination at the motion to dismiss stage.” Id. For

example, it is unclear how long Defendants’ guns were trained on Mr. Pittman, and

whether Defendants continued pointing after Mr. Pittman was “under control.” These


                                             21
facts can be resolved on summary judgment or at trial, but at this stage Mr. Pittman has

sufficiently stated an excessive force claim against all Defendants.

             v. Excessive Force Under the Fourteenth Amendment

      Excessive force claims are governed by the Fourth Amendment, rather than the

Fourteenth Amendment, when, as here, force is used between a warrantless arrest and

a probable cause hearing. J.H. ex rel. J.P. v. Bernalillo Cty., 806 F.3d 1255, 1259 (10th

Cir. 2015) (citing Estate of Booker v. Gomez, 745 F.3d 405 (10th Cir. 2014)). The Court

recommends, and Mr. Pittman agrees (see Dkt. #34 at 12), that his Fourteenth

Amendment excessive force claims should be dismissed.

             vi. Equal Protection Violation Under the Fourteenth Amendment

      Mr. Pittman alleges that the Individual Denver Defendants violated his Fourteenth

Amendment equal protection rights by targeting him based on his race when they

detained him beyond the scope of the traffic stop, used force, and decided how much

force to use. The Court agrees with the Individual Denver Defendants that Mr. Pittman

has not alleged a discriminatory purpose or effect.

      The initial stop cannot form the basis of an equal protection claim against the

Individual Denver Defendants. According to the Complaint, the only Denver officer who

was aware of Mr. Pittman’s race before the stop was Defendant Mahr, but the

Complaint is clear that Defendant King made the decision to pull Mr. Pittman over.

Defendants Bell, Perez, and Nixon are not alleged to have known Mr. Pittman was

African American until Mr. Pittman got out of the vehicle.

      Moreover, while Mr. Pittman cited statistical evidence that he alleges shows that

APD subjected people of color to greater use of force than white citizens, he offers no




                                            22
similar evidence as to the DPD, nor has he identified any similarly situated individuals

whom the DPD treated with comparable force. In other words, he has not pled a

discriminatory effect. This claim should be dismissed.

III. Municipal Liability Claims

       The Supreme Court held in Monell v. Department of Social Services that

“person,” as used in § 1983, includes “municipalities and other local government units”

436 U.S. 658, 691 (1978). To state a claim for municipal liability under § 1983 for the

actions of a municipal employee, a party must allege sufficient facts to demonstrate that

it is plausible (1) that the municipal employee committed a constitutional violation; and

(2) that a municipal policy or custom was the moving force behind the constitutional

deprivation. Jiron v. City of Lakewood, 392 F.3d 410, 419 (10th Cir. 2004). A municipal

policy or custom can take the form of

       (1) a formal regulation or policy statement; (2) an informal custom
       amoun[ting] to a widespread practice that, although not authorized by
       written law or express municipal policy, is so permanent and well settled as
       to constitute a custom or usage with the force of law; (3) the decisions of
       employees with final policymaking authority; (4) the ratification by such final
       policymakers of the decisions—and the basis for them—of subordinates to
       whom authority was delegated subject to these policymakers’ review and
       approval; or (5) the failure to adequately train or supervise employees, so
       long as that failure results from ‘deliberate indifference’ to the injuries that
       may be caused.

Bryson v. City of Okla. City, 627 F.3d 784, 788 (10th Cir. 2010) (citations omitted). But,

whatever species of policy or custom is alleged,

       [t]he plaintiff must also demonstrate that, through its deliberate conduct, the
       municipality was the “moving force” behind the injury alleged. That is, a
       plaintiff must show that the municipal action was taken with the requisite
       degree of culpability and must demonstrate a direct causal link between the
       municipal action and the deprivation of federal rights.




                                             23
Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 404 (1997) (emphasis in

original).

       a. The City of Denver

       It is clear from a close review of Mr. Pittman’s Complaint that real target of his

municipal liability claims is Aurora, not Denver, a conclusion bolstered by Mr. Pittman’s

failure to respond to Denver’s motion. Only the first claim contains an allegation of a

municipal custom or policy (a theory of failure to train, discipline, and supervise and/or a

theory of ratification), and it does so in a conclusory fashion:

       102. The APD and DPD nevertheless determined that the action of the
       Defendants Officers involving Plaintiff on April 24, 2021 were lawful and that
       no disciplinary action, training, or additional supervision were necessary.

       103. Upon information and belief, no officer that been disciplined,
       reprimanded, or received additional training as a result of the April 23, 2020
       incident with Plaintiff.

(Dkt. #1 at 15–16, ¶¶ 102–103.)

       The standards for pleading a municipal liability claim are stringent, particularly

the claim is based on a failure to train theory. See Connick v. Thompson, 563 U.S. 51,

61 (2011) (“A municipality’s culpability for a deprivation of rights is at its most tenuous

where a claim turns on a failure to train.”); Oklahoma City v. Tuttle, 471 U.S. 808, 822–

823 (1985) (plurality opinion) (“[A] ‘policy’ of ‘inadequate training’” is “far more nebulous,

and a good deal further removed from the constitutional violation, than was the policy in

Monell”). Mr. Pittman does not allege any facts regarding Denver’s supervision and

training policies or why they are inadequate.

       As for ratification, a municipality will not be found liable under this theory “unless

a final decisionmaker ratifies an employee’s specific unconstitutional actions, as well as




                                             24
the basis for these actions.” Bryson, 627 F.3d at 790. The Complaint does not identify

any final decisionmaker and is therefore legally deficient.

       b. The City of Aurora

       In contrast to Mr. Pittman’s bare and conclusory claims against Denver, his

Complaint is brimming with specific allegations that Aurora has a persistent and

widespread informal custom of unlawfully seizing and searching African Americans and

subjecting them to excessive force based on their race. The Court addressed this issue

in Mr. Pittman’s two prior cases and allowed his municipal claims to go forward over

similar objections that Aurora makes here.

               To establish municipal liability on the basis of custom or practice, a
       plaintiff must show: (1) the existence of a continuing, persistent and
       widespread practice of unconstitutional misconduct by the municipality’s
       employees; (2) deliberate indifference to or tacit approval of such
       misconduct by the municipality’s policymaking officials after notice to the
       officials of that particular misconduct; and (3) that the plaintiff was injured
       by virtue of the unconstitutional acts pursuant to the custom and that the
       custom was the moving force behind the unconstitutional acts. Gates v.
       Unified Sch. Dist. No. 449, 996 F.2d 1035, 1041 (10th Cir. 1993). “In
       attempting to prove the existence of such a continuing, persistent and
       widespread custom, plaintiffs most commonly offer evidence suggesting
       that similarly situated individuals were mistreated by the municipality in a
       similar way.” Carney v. City & Cty. of Denver, 534 F.3d 1269, 1274 (10th
       Cir. 2008).

              A municipality’s failure to adequately train, supervise, or discipline
       employees can also be used to establish municipal liability if “that failure
       results from deliberate indifference to the injuries that may be caused.”
       Bryson, 627 F.3d at 788 (internal quotation marks omitted). See also City
       of Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989). This standard is met if
       a “municipality has actual or constructive notice that its action or failure is
       substantially certain to result in a constitutional violation, and it consciously
       and deliberately chooses to disregard the risk of harm.” Olsen v. Layton
       Hills Mall, 312 F.3d 1304, 1318 (10th Cir. 2002) (internal quotation marks
       omitted).

                The Court finds that Mr. Pittman has adequately alleged municipal
       liability under both theories. In other words, he has stated a claim that the
       City has an informal policy or custom of unlawfully searching and seizing


                                              25
African Americans based on their race and arrest record, and that the City
deliberately ignored the risk that its failure to train, supervise, or discipline
its officers would result in constitutional violations. In his Second Amended
Complaint, Mr. Pittman provides numerous examples where officers of the
Aurora Police Department extended traffic stops of African Americans
beyond their permissible scope to conduct unlawful searches based solely
on the driver’s race and arrest record. See Dkt. #83 at 11–27, ¶¶ 75–196.
Despite the fact that in each instance, the victims made a citizen complaint
with the department and then filed a federal lawsuit, Mr. Pittman alleges that
the City never re-trained, disciplined, or provided additional supervision to
any the officers involved. In fact, Mr. Pittman notes that Lieutenant Cerinich
criticized the City Attorney’s Office for dismissing the case against him. And
then, in April 2019, Mr. Pittman himself was pulled over again under similar
circumstances and with similar results.

        One example Mr. Pittman provides, which the Court finds illustrative,
involves an African American couple who were stopped by officers on East
Colfax Avenue for a defective taillight. See id. at 14–17, ¶¶ 89–111. One of
the officers was recorded saying that the male passenger’s “got priors for
coke, drug abuser, and gang stuff. . . . So let’s pull em’ out [of the car], we’ll
pat em’ down, [and] just sit em’ [on the curb]. I’ll ask her for consent, if she
denies it either way we’ll protective sweep the car, make sure there’s no
weapons in there and then I’ll finish the summons.” Id. at 14, ¶ 93. The
couple and the car were searched and nothing illegal was found. Not only
are there marked similarities between this situation and the ones described
by Mr. Pittman here and in his other case, during a February 10, 2020 Rule
30(b)(6) deposition, the Deputy Chief of the Aurora Police Department
testified the officer’s actions were lawful and agreed that no discipline,
training, or additional supervision was necessary as a result of that incident.
Id. at 36, ¶ 258.

       The City argues states that while Mr. Pittman “alleges that there are
ten unspecified instances of improper searches identified in the discovery
of one of those cases,” the Second Amended Complaint “gives no factual
allegations to support this conclusion, nor does it identify any alleged
conduct of officers or details that would explain the circumstances of these
allegations.” The Court dismisses this argument out of hand. The Second
Amended Complete is replete with specific factual allegations regarding the
other incidents. The Court likewise rejects the City’s claim that the cases
cited by Mr. Pittman are insufficient to support an inference of widespread
custom because none have resulted in adjudication with liability. As then-
Chief Judge Marcia S. Krieger stated in Estate of Valverde by & through
Padilla v. Dodge, No. 16-cv-1703-MSK-MEH, 2017 WL 3530282, at *4 (D.
Colo. Aug. 17, 2017), “[t]he outcome of any of the lawsuits is not relevant to
the issue at hand. Taking the allegations as true, they could plausibly
demonstrate the existence of an informal custom or practice that resulted in



                                       26
       [racial profiling], and therefore the allegations are sufficient to state a Monell
       claim.”

               Additionally, Magistrate Judge Kristen L. Mix recently found that a
       plaintiff’s list of eight prior incidents involving alleged misconduct by Aurora
       Police Department officers that went unpunished demonstrated that the City
       has “constructive notice that its failure to discipline these officers is likely to
       result in significant harm to the public.” Diallo v. Milligan, No. 18-cv-02898-
       REB-KLM, 2019 WL 3302166, at *12 (D. Colo. July 23, 2019). This Court
       finds likewise. The examples provided by Mr. Pittman sufficiently establish
       a clear and persistent pattern of deliberate indifference for Rule 12(b)(6)
       purposes. See id. at *13. And, as Judge Mix acknowledged, “[t]he Tenth
       Circuit has stated that ‘failure to investigate or reprimand might [ ] cause a
       future violation by sending a message to officers that such behavior is
       tolerated.’” Id. (quoting Cordova v. Aragon, 569 F.3d 1183, 1194 (10th Cir.
       2009). The fact that the City repeatedly failed to retrain or discipline its
       officers for unlawful searches and seizures involving African American
       drivers, even in the face of the City’s own attorneys’ condemnation of the
       practice, plausibly supports the conclusion that the Defendant Officers
       believed their unconstitutional behavior would be tolerated. Thus, the failure
       to train can be considered a “moving force” behind Mr. Pittman’s injuries.
       See id.

Pittman v. City of Aurora, No. 19-cv-01947-PAB-NRN, 2020 WL 6586659, at *10–11 (D.

Colo. Oct. 23, 2020), report and recommendation adopted, No. 19-CV-01947-PAB-

NRN, 2020 WL 6585841 (D. Colo. Nov. 10, 2020); see also Pittman v. City of Aurora,

No. 19-cv-02209-PAB-NRN, 2020 WL 6586638, at *7–9 (D. Colo. Oct. 23, 2020), report

and recommendation adopted, No. 19-CV-02209-PAB-NRN, 2020 WL 6585840 (D.

Colo. Nov. 10, 2020) (finding the same).

       At this stage, Aurora’s apparent pattern of aggressively (and allegedly unlawfully)

targeting Mr. Pittman over the past few years may in itself be sufficient to support his

municipal liability claim. Taken together with the numerous other examples contained in

his Complaint, the Court finds that Mr. Pittman states a § 1983 claim against Aurora.

                                    RECOMMENDATION

       It is hereby RECOMMENDED as follows:



                                               27
   •   That the Individual Denver Defendants’ Motion to Dismiss Plaintiff’s Complaint

       (Dkt. #17) be GRANTED IN PART and DENIED IN PART such that only Mr.

       Pittman’s Fourteenth Amendment claims (Claims Five Claim Six) be dismissed

       against the Individual Denver Defendants;

   •   That Denver and the Individual Denver Defendants in their official capacities’

       Motion to Dismiss (Dkt. #18) be GRANTED;

   •   Defendant Aurora and the Individual Aurora Defendants in their official

       capacities’ Motion to Dismiss (Dkt. #38) be GRANTED IN PART and DENIED IN

       PART such that Mr. Pittman’s municipal liability claims proceed only against the

       City of Aurora; and

   •   The Individual Aurora Defendants in their individual capacities’ Motion for Partial

       Dismissal (Dkt. #39) be DENIED.



       NOTICE: Pursuant to 28 U.S.C. § 636(b)(1)(c) and Fed. R. Civ. P. 72(b)(2),

the parties have fourteen (14) days after service of this recommendation to serve

and file specific written objections to the above recommendation with the District

Judge assigned to the case. A party may respond to another party’s objections

within fourteen (14) days after being served with a copy. The District Judge need

not consider frivolous, conclusive, or general objections. A party’s failure to file

and serve such written, specific objections waives de novo review of the

recommendation by the District Judge, Thomas v. Arn, 474 U.S. 140, 148-53

(1985), and also waives appellate review of both factual and legal questions.




                                            28
Makin v. Colo. Dep’t of Corr., 183 F.3d 1205, 1210 (10th Cir. 1999); Talley v. Hesse,

91 F.3d 1411, 1412-13 (10th Cir. 1996).



Dated:       June 17, 2021
             Denver, Colorado                  N. Reid. Neureiter
                                               United States Magistrate Judge




                                          29
